180.	  The delegation of Ghana sincerely congratulates Mr. Thorn on his election to the presidency of this thirtieth session of the General Assembly. We are very confident that, both in the open debates and in the corridors of quiet diplomacy which is so indispensable for resolving differences and smoothing relations among Member States, his reputation for impartiality, tact and sober judgment will be a great asset and a benign influence. His election is also a great honor to his native Luxembourg, yet another of those nations which, though small in size or status, are yet capable of producing ideas and men of towering stature to justify the underlying principle of the United Nations that it takes a world of all peoples, of all nations, big and small, to weave the seamless fabric of peace. Luxembourg has worked tirelessly to safeguard its sovereign statehood by becoming intimately associated with a whole range of efforts aimed at forging regional unity and integration and international peace and understanding. I cannot help adding that my admiration for Luxembourg in this respect is touched with a feeling of harmony as I notice that my own country, equally small, shares with Luxembourg this instinct of national pride and interest guided by a sense of international responsibility which has become a dynamic tradition of our foreign policy.
181.	It is important also to note that Mr. Thorn assumes his office at a time when the atmosphere in this Assembly has been quite considerably cleared of the controversy which about a year ago overshadowed international co-operation and threatened to cause an ominous breach in the dialog between the developed and the developing countries of the world. Admittedly, that controversy has not yet been resolved, as we long for it to be, yet we cannot deny that under the able, firm and perceptive leadership of last year's President of the General Assembly, our brother Mr. Abdelaziz Bouteflika, Foreign Minister of Algeria, this Assembly was given the right perspective in its deliberations over the very delicate issue of raw materials and development. We express to him our deep sense of gratitude for his energetic and effective presidency.
182.	Ghana wishes also to record its appreciation of the work of our Secretary-General, Mr. Kurt Waldheim, and his mostly silent, self-effacing and dedicated staff, both at Headquarters and in various centers all over the world. We pay them a warm tribute for their unflagging devotion to duty in the service of what the United Nations and its Charter stand for. To Mr. Waldheim, in particular, we wish to say further how happy and inspired we have been to see him persevere through the many moments of anxiety and flagging morale which he has known since the last session. If the 30 years of life of our Organization have taught us any valuable lessons, one of them must surely be that Governments of Member States ought to be more realistic in their conception of the role of the Secretary-General. We urge Mr. Waldheim to persevere further in his burdensome, arduous task, and we assure him of our continued support and cooperation.
183.	It is now my particular pleasure to welcome into our midst three sister African nations: the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe. Having regard to the paths they have traversed to attain independent statehood, the accession of those new nations to membership in our Organization cannot fail to enrich the experience of us all. This is also the moment to remember with heightened pride the role that the United Nations played in the struggles of those nations for self-determination and dignity. But as we share their feeling of fulfillment on entering this international community, so we become conscious of the even greater problems of nation- building that lie ahead of them. Let us therefore not make their membership of the United Nations become a mere commemorative stamp of modern statehood but rather a solid act of faith in our ability and readiness to offer the much-needed assistance to safeguard and consolidate their hard-won independence.
184.	As we all know, this is the moment when we ought to have been able to look forward with confidence to the imminent accession to full sovereignty by Angola. Unfortunately, we can only sigh with anguish at the disturbing sequence of events which seems to be delaying that country's independence. In this period of grave crisis, efforts must clearly be directed towards assisting the feuding factions to compose their differences. Nevertheless, much careful thought must go into deciding what efforts will be admissible.
185.	Recently, some well-meaning Governments have called for United Nations intervention; but we, the States members of the OAU, guided by our past experience in these matters in Africa, have cautioned against such a course of action. The Angolan crisis is admittedly very grim, but the OAU is confident that, given the general moral support of the world, the rest of the countries of Africa can and will work successfully with their brothers in Angola to end the civil strife there. At the recent twelfth session of the Assembly of Heads of State and Government, held at Kampala, the OAU addressed itself urgently to finding an African solution to the problem. I wish to reaffirm Ghana's confidence in the OAU approach to the Angolan crisis. Naturally the solution will not be found overnight, and Ghana wishes to caution against any external attempts to exploit the current crisis in order to cause any unnecessary delay in Angola's achieving self-determination.
186.	But if the prospects for Angola seem somewhat sombre, not so are those for the Seychelles and Papua New Guinea, Suriname and the Comoros, and we look forward to welcoming those countries into the United Nations.
187.	Still on the theme of the expanding membership of our Organization, one cannot help feeling puzzled by maneuver  aimed at impeding the entry into the United Nations of the two Vietnamese States. The Government of Ghana sees this as a matter of plain logic, amply dictated and supported by the trends of our time, that the ending of foreign military intervention in Viet Nam should have been acknowledged by the admission into the United Nations of those two States. We must therefore point out that the stale and musty repertoire of cold-war diplomacy which is being used to keep the brave Vietnamese out of the United Nations is as sad as it is futile. Ghana pledges its support to any moves aimed at bringing about, in the shortest possible time, the admission of the two Vietnamese States to the United Nations, without conditions.
188.	There have been strong and hopeful indications in recent years that the world-wide movement of nationalist struggles for independence was entering a successful final phase. The nationalist triumphs in South-East Asia and in the former Portuguese strongholds in Africa are epic victories by any standards and as such cannot fail to inspire and sustain hopes of eventual victories elsewhere. Starting with southern Africa, attention has now been focused on the political scene in Zimbabwe, Namibia and apartheid South Africa itself.
189.	It is well known that in principle the issues of Zimbabwe, Namibia and South Africa are separate and call for separate treatment. A few white settlers, rebelling against constitutional authority and suppressing by far the great majority of the citizens, a Territory under United Nations Mandate illegally occupied, a settler regime practicing racist policies that are revolting to the conscience of the whole world those are th§ three distinct issues. In reality, however, the apartheid republic of Vorster has become like a big horrid spider sitting in the center of the entire southern African region, entangling everything and everybody in its odious web. The result is that we cannot hope for a political solution in Rhodesia, for instance, without finding that big spider first of all ensuring that any such solution suits its purposes and, secondly, giving the impression that it was the spider itself that caused the great liberal change in Rhodesia, for which all Africa should feel grateful. Meanwhile, within its own republic, the spider spins the web of its spurious policy of bantustanism, which it labels as a policy of self-determination for the black South Africans. Mr. Vorster's webs are indeed assiduously spread as communications channels all over Africa, and along those channels he sells his curious concepts of enlightened influences in Rhodesia and magnanimous political and social concessions to black South Africans.
190.	Such is the man Vorster we are dealing with in southern Africa in this day and age. Incredible as it may seem, he believes that he will succeed in splitting the opposition to his concepts. In spite of his efforts, however, Ghana remains firm in its support of nationalist movements in southern Africa.
191.	The ninth extraordinary session of the Council of Ministers of the OAU, held at Dar es Salaam in April this year, resolved to appeal to the international community to support an intensified program of sanctions against South Africa. Since the Vorster regime continues to flout the decisions of the international body, we now have no alternative but to call for that comprehensive program of sanctions against it.
192.	What I have said about the southern African issue is symbolic of our strong feelings about the entire problem of continuing colonialism in Africa. It is time the whole of that continent was freed of this colonial evil; in particular I wish to mention that the people of Spanish Sahara and of the so-called French Somaliland (otherwise known as Djibouti) should all be allowed to exercise their inalienable right to self- determination. Africa must be totally free.
193.	Turning to the remaining areas of strife in the world, it becomes obvious that the Middle East should be of particular significance for our world Organization.
194.	We share the view that the recently concluded Sinai Agreement between Israel and Egypt is of major significance and has the potential to advance peace in the area since, as between two of the major adversaries at least, it could engender the confidence and trust so essential to understanding and future cooperation.
195.	But there are more than two adversaries in the Middle East and it would be dangerous to ignore the genuine fears of some that the Sinai Agreement could have the effect of becoming a source of conflict among the parties to the issue on the one hand, and on the other, leading to a situation in which the rights of the Palestinians become of secondary importance.
196.	We are aware that this has not been the intent of the negotiators of the Sinai Agreement. Nevertheless, the genuineness of these fears should be acknowledged and appreciated. For as we can already see, an agreement designed to promote peace has engendered such violent passions in the Arab world that we face the clear threat of an even more turbulent and unstable situation in the Middle East.
197.	This is why it is heartening to my delegation to note the United States' express commitment to sustain the momentum of negotiations, to consult regarding the reopening of the Geneva Conference, and to explore other possibilities for multilateral discussion and action. This course of action must be taken now, without a moment's delay, as evidence of a sincere desire to advance towards a final and comprehensive settlement of the problem.
198.	All are agreed that no durable Middle Eastern settlement is feasible without a solution of the Palestine question, which has been the central problem at issue for more than a generation. The wars and the consequent occupation of Arab lands have come about because of this. It would appear to my delegation, therefore, that the Palestinians must necessarily be actively involved in the search for a permanent solution.
199.	A few years ago a proliferation of Arab organizations and groups were, through diverse ways, laying claim to representing the Palestinians. That confusion has been eliminated by the due recognition given to the Palestine Liberation Organization [.PLO] by all the Arab States, the OAU, the non-aligned movement, and this very United Nations, as the sole representatives of the Palestinian people. We have done this in the firm belief that the PLO will play a constructive role in the search for a just solution if given the chance,
200.	It is now time to call on the Governments of the United States and of Israel to recognize how far we have traveled in this regard, and to publicly acknowledge the inevitable role of the PLO in any meaningful negotiations towards a final Middle East solution. To continue to maintain a posture of no contact with the PLO on the basis that it is a terrorist organization is to ignore the history of the problem itself.
201.	In all the years that we have lived with this problem no period has offered such possibilities for a just and lasting solution as now. Ghana's plea is that the opportunity must be seized, and speedily, for failure to do this might well destroy all expectation that the Sinai Agreement could mark a turning-point in the Middle East situation.
202.	The situation in Cyprus is no less dangerous. We reiterate our view that the basis for seeking a settlement of the issue consists in a search for an acceptable inter-communal relationship, the withdrawal of foreign troops from that troubled island, and upholding the sovereignty and territorial integrity of Cyprus. We congratulate the Secretary-General for his efforts to assist in finding an acceptable solution to the problem, and urge him to continue those efforts.
203.	A review of international flash-points must necessarily bring us to the perennial question of disarmament and its collateral measures. Those of us and we are the majority who, because of the restricted nature of the composition of the Conference of the Committee on Disarmament, are unable to make our voices adequately heard have joined in advocating the convening of a world disarmament conference. This, we believe, will contribute to freeing the prevailing deadlocks among certain nuclear Powers and thus creating the opportunity for a fresh and more universal approach to disarmament negotiations.
204.	We also have on the agenda of this Assembly several proposals for nuclear-free zones in Africa, the Middle East, Latin America, and South-East Asia, in addition to a proposal for the creation of a zone of peace in the Indian Ocean. We urge all States Members of this Organization to give serious consideration and support to these proposals. The successful outcome of the Conference on Security and Co-operation in Europe should now induce a more sympathetic understanding of the security concerns of those other regions. As a member of the expert group to study the implications of these questions, Ghana will make its contribution to the study.
205.	Having just mentioned the call for a new world disarmament conference, I wish to remark that, although the numerous international conferences of our age are all essential for the complex aspects of our world's international relations, they tend to suffer from a cumbersome, time-wasting machinery which strains not only the resources of the United Nations, but also, and particularly, those of poorer nations which must take part in them. My Government therefore supports any action designed to find ways and means of making the complex international negotiating machinery run much more expeditiously and efficiently,
206.	Turning now to the world economic system, which is appropriately recognized as the axis of international relations today, our world body has already acknowledged the supreme urgency of the current crisis in this system by holding the sixth special session last year and the seventh special session this year. The decisions that we have taken so far, significant as they are, must be recognized as preliminary steps in a long and complex effort to create a new international economic order.
207.	As the United Nations works out further measures for meeting the complex demands of this problem, it is interesting to recall that as far back as 1953 the then Secretary-General, Dag Hammarskjold, foresaw in the following words the international crisis that would result from an inequitable world economic system. He said:
"Whatever may be our political philosophy, we all recognize that it is impossible within any nation today to depend for long on inequality of economic conditions which the majority of the people believe to be unjust. What is a cause for unrest within a nation may become as much a cause for unrest and instability in the international community".
208.	If any further words of warning are necessary, they can be only that all our eloquence in the recognition of the crisis will not save us from even worse future crises if the initial recommendations now accepted are not implemented with sincerity and some urgency.
209.	In West Africa, the seriousness of the world economic crisis has at least helped us to hasten the conclusion of the treaty establishing the subregional grouping called the Economic Community of West • African States. We have no illusions whatsoever about the obstacles impeding the successful functioning of the treaty obstacles that are internal and external, historical and present. But we hope we have a trump card in the overriding awareness of the damage which the lack of cohesion and solidarity has hitherto caused us in the way of stunted development and growth. So long as we do not lose this awareness, we should be able to make the necessary effort and sacrifice to succeed.
210.	Another epoch-making development which my delegation is happy to mention in relation to the world economic crisis has been the successful negotiation and signing of the Lome Convention, regulating relations between the European Economic Community and the 46 African, Caribbean and Pacific countries. The Convention envisages close co-operation in industry, accessibility for those countries to Community technology, and a trading scheme which seeks to stabilize, for those countries, incomes from raw materials entering the Community. But apart from these direct benefits from the Lome Convention, we are confident that the unity of purpose which characterized the stand of the African, Caribbean and Pacific countries throughout the difficult negotiations will form the basis for closer ties and increased trade among those same countries. This will be another significant step towards the realization of the new economic order which we all seek.
211.	At a lower but more practical level still, the economic order concerns individual nations and even single vital units of exchange. For us in Ghana, one such vital single item is cocoa, which not only provides the bulk of our foreign-exchange earnings but in addition provides economic occupation for a large portion of the country's population. For this reason, the Geneva negotiations for a new international cocoa agreement under the auspices of UNCTAD are of particular interest to my country. And, on behalf of Ghana, my delegation wishes to seize this opportunity to express appreciation to those consumer countries which are already members of the International Cocoa Agreement. We entertain the expectation that their continued co-operation will be forthcoming. We hope that these negotiations will lead to the determination of new price levels which will be equitable and remunerative to producers and fair to consumers. In this regard we welcome the decision of the United States to participate in the negotiations.
212.	Reflecting on all the issues which I have touched upon, and all the many others which I have necessarily omitted to mention, I feel overawed by the realization that for 30 years now the post-war world has been making this most elaborate pilgrimage to this General Assembly of an institution which a frightened world fashioned as some answer to its fears of self-destruction. It is an extraordinary aspect of the human situation that we seem endowed in equal measure with the capacity to be persuaded towards self-destruction and towards self-preservation. As we mark our thirtieth anniversary, then, the Ghana delegation wishes to be associated with the prayer that the counsels that make for self-preservation may receive an accretion of strength. The perils that looked so very distressing in the times immediately bordering the war period are still very much with us, although these may appear in subtler forms, shapes and shades. In the war period, our perils took the naked form of a gigantic armed conflict. Since then, they have taken the forms of political, social and economic upheavals. But naked or subtle, they all make the world an unsafe abode. Similarly, the same insidious forces of prejudice, intolerance and cynicism which virtually made the League of Nations stillborn are also shadowing and stalking our present world Organization. These conditions manifestly call for our re-dedication to our pledge of united strength, resourcefulness and vigilance.
213.	The Ghana delegation is convinced that our Organization, which has already displayed a high degree of resilience, has in fact the growth capacity to make it equal to this challenge.
